CoopeR, J.,
delivered the following- dissenting-opinion :
In this action of ejectment, the defendants have the older paper title. The plaintiff’s right of recovery depends upon whether . the title in fee had, previous-to the entry of the defendants on the land, become vested in him by virtue of seven years adverse possession under the Code, sec. 2763.
The plaintiff’s vendor took possession of the land in March, 1852, and procured a grant from the State on the 12th of October of the same year. After remaining in possession for two years and four months, he sold to the plaintiff, giving him a bond to make title when the purchase money was paid. The plaintiff' took possession at once as purchaser, and remained in actual occupation until 1864, when a part of the enclosing fences was burned. He continued to claim the land, using it by pasturing his cattle thereon until August, 1866, when he obtained a deed in fee-from his vendor. In October, 1867, plaintiff sold a part of the land to the defendant, Cooke, by title bond, who took possession, rebuilt and extended the-*636fences. About the same time, plaintiff sold another part to one Mize by title bond, but the sale was afterwards rescinded, the purchaser not being able to pay the price. In April, 1871, the defendant^ Ement, who has the older title, obtained possession of the land by action of ejectment- to which plaintiff was no party. The present suit was commenced on the 21st of June,' 1871, was tried by the circuit judge without the intervention of a jury, and decided in favor of the defendants. The plaintiff appealed in error.
The possession of the plaintiff and his vendor has been for a sufficient length of time to vest “a good and indefeasible title in fee” to the land, previous to the recovery of the defendant, Ement, if the possession of the plaintiff can be treated as the possession •of the vendor under his grant, or coupled by relation with his own after-acquired title by deed in fee. Curiously enough, the precise point raised by the facts seems never to have passed into judgment, and the principles on which, logically, it ought to be determined have, perhaps, not been consistently adhered to or applied. The judgment of the court below leads to the unsatisfactory- conclusion that a vendor, who contracts to sell by title bond, cannot, although he holds under a proper assurance of title, so connect his possession with that of his vendee as to perfect his title by the statute of limitations, if the contract should be rescinded. It leads also to the anomalous, and still more unsatisfactory conclusion, that while the purchaser of land by parol, who subsequently obtains a deed, may couple his possession before with his pos*637session afterwards to make out a good title by virtue of the statute, yet a purchaser by regular title bond or written contract has no such advantage. It involves the startling proposition that the possession of a ven-dee by title bond at once stops the running of the statute, under the Code, sec. 2763, in favor of either vendor or vendee. I cannot concur in a conclusion which results in such consequences.
The adverse possession which gives title by the statute is possession by the party himself “ or those under whom he claims.” Possession, therefore, by different parties in privity of title may be connected to make out the bar. If, in this case, the vendee had been in possession by his deed, obtained in August, 1866, for four years and eight months, his possession could have been coupled with that of his vendor for two years and four months under his grant, to perfect his title by virtue of the. statute. It is only because the possession of the plaintiff under his title bond, and the possession of his vendees under their title bonds, cannot be coupled with the possession of the plaintiff and his vendor under the assurances of title purporting to convey a fee, ■ that the benefit of the bar of the statute is supposed not to apply. The possession, according to the authorities, need not be literally by the party himself. It may be by a tenant, by a member of the claimant’s family, by an employee engaged to work on the land or to drive cattle on it for pasturage, or by a person put on the premises to take charge of them without paying rent. Hammett v. Blount, 1 Swan, 385; Waddle v. Stuart, *6384 Sneed, 534; West v. Lanier, 9 Hum., 762. The possession of a tenant is, of course, for the purposes •of the statute, the possession of the landlord, even if he be only a tenant at will. Craddock v. Stalcup, 1 Tenn., 351. A mortgagor, it has been held, is, “in the strictest sense,” a tenant at will of the mortgagee. Henshaw v. Ward, 9 Hum., 568. So is a cestui que trust of his trustee. Marr v. Gilliam, 1 Cold., 488; Hill on Trustees, 266. A purchaser of land by parol, although not strictly a tenant at will, is a quasi tenant at will, and cannot resist an action of ejectment, ■or an action of forcible entry and detainer, within the time of limitation of these actions. Chilton v. Niblett, 3 Hum., 404; James v. Patterson, 1 Swan, 309; Fain v. Headerick, 4 Cold., 335; Beard v. Bricker, 2 Swan, 51; Sullivan v. Ivey, 2 Sneed, 488. If he go into possession under his parol contract, the authorities agree that he may couple his possession before with his possession after the deed so as make out the bar of the statute. Napier v. Simpson, 1 Tenn., 452; Valentine v. Cooley, Meigs, 613. “ These two possessions,” says the eminent judge who delivers the opinion of the court in the first of these cases, “being consistent, may be united and thus afford a good bar.” The same is true, as we have seen, of the possession of mortgagor and mortgagee, trustee and cestui que trust. Hoes the possession of the vendor and vendee by a valid contract in writing stand upon the same or a different footing ? That is the question to be considered, and which, it seems to me, is almost solved by its statement.
*639A purchaser of land by title bond, or other written contract, has at law only a personal obligation of the vendor, not an interest in the land. Hopkins v. Webb, 9 Hum., 519. It is only in equity that his right to the land is recognized. His possession of the land, if he go into possession, is not, therefore, by virtue of his title bond or contract, but by a contract, express or implied, outside of it. At law, his right to the land is altogether conditional upon the payment of the purchase money, and it is not the less conditional if he be put in possession. In the absence of positive contract, the possession would be merely permissive, and in the nature of a tenancy at will. Technically, the purchaser is a mere licensee, whose license may be revoked at any moment. Burnett v. Caldwell, 9 Wall., 290, citing Co. Litt. 52, b; Mumford v. Whitney, 15 Wend., 380; Dolittle v. Eddy, 7 Barb., 78; Watkins v. Holman, 16 Pet., 54; Blight v. Rochester, 7 Wheat., 535; Marlin v. Willink, 7 S. &. R., 297. And see Buell v. Irwin, 24 Mich., 145. He cannot dispute the title of his vendor, ordinarily, any more than a lessee can question the title of his lessor. Knox v. Thomas, 5 Hum., 573; Jackson v. Bard, 4 Johns., 230; Jackson v. Walker, 7 Cow., 637; 1 Cow., 605; Jackson v. Ellis, 13 Johns., 118; Pitts v. Wilder, 1 N. Y., 525; Jackson v. Stewart, 6 Johns., 34; Jackson v. Moncrief, 5 Wend., 26; Furlong v. Garrett, 6 Rep., 351. And the authorities are uniform that he may be turned out by ejectment, with notice in England, without notice in this State and in the United States generally. . Lafferty v. *640Whitesides, 1 Swan, 143; Burnett v. Caldwell, 9 Wall., 290; Lewis v. Hopkins, 23 Wall., 119. The statute, Code, sec. 3243c, which modifies the common law rule, and makes a bond for title a good defense to an action of ejectment by the vendor, only demonstrates the existence of the rule, and does not affect its bearing on the question under consideration. For it was intended to confer on the vendee a new right, not to take away one which previously existed, and the rights of the vendee must still be the same in other respects as if the contract of sale were, in a different form from that of a title bond. If the statute be held to go further, it would convert a title bond into an assurance of title purporting to convey an estate in fee, and possession under it would be sufficient. And by the Code, sec. 2768, the possession of the vendee is expressly declared not to be adverse to _ the “right or interest” of the vendor, which at law is the legal title, and in equity a lien for the purchase money, creating virtually the relation of mortgagor and mortgagee. “ The legal estate remaining in the vendor,” this court has said in such a case, “ is perfectly consistent with the possession and claim of the vendee. The interest is as large, as valuable at least, as that of a mortgagee. In such case, the title of the vendor and vendee, mortgagor and mortgagee, constitute one title, and the possession enures to the benefit of that title.” • Norris v. Ellis, 7 Hum., 463. And the vendee by written contract, as our courts have uniformly held, occupies such a fiduciary relation to the vendor that equity will not permit him to *641throw off the relation by purchasing an adverse, or securing a better title, and his possession is considered that of the vendor to the extent required to protect his rights. Mitchell v. Barry, 4 Hay., 142; Meadows v. Hopkins, Meigs, 281; Whiteside v. Jackson, 1 Wend., 422; Galloway v. Finley, 12 Pet., 295. These principles are conceded in Redmond v. Bowles, 5 Sneed, 547, where the particular case was taken out of the rule because the contract of sale was in parol and void, an exception the correctness of which admits of grave doubt.
The argument in favor of the finding of the circuit judge is rested mainly, if not entirely, upon the position that the possession of the vendee is for himself, and necessarily adverse to the vendor, or may be shown to be adverse, thereby enabling him to acquire rights in conflict with those of the vendor, and consequently such possession cannot be treated as the possession of the vendor. James v. Patterson, 1 Swan, 309; Redmond v. Bowles, 5 Sneed, 547. But the same is true of the possession of a tenant who openly disowns the title of his .landlord. And yet the Supreme Court of the United States and this court have both held that until the bar of the statute of limitations actually attaches in favor of the tenant as against the landlord, the possession of the tenant is still the possession of the landlord. “If,” these courts have said, “the landlord suffers the time of limitation to run out without making an entry or bringing a suit, each party may stand upon his right, hut until then the possession of the tenant is the possession of the land-*642lord.” Peyton v. Stith, 5 Pet., 488, 492; Duke v. Harper, 6 Yer., 280. And it must be so on the plainest principles of justice. For, otherwise, the possession of the landlord might be broken by the fraudulent act of a person who has gone in under him, and suspended for years by the litigation necessary to regain possession. The same principle applies, of course, in all cases where one person enters in a fiduciary relation under another, and has been expressly extended by the Supreme Court of the United States to the relation of vendor and vendee, trustee and cestui que trust, and mortgagor and mortgagee. Willison v. Watkins, 3 Pet., 43. And it has been applied by this court to the relation of tenants in common. Cunningham v. Roberson, 1 Swan, 138. Logically, the possession, during the transition period, may be considered as the joint possession of both parties, as where two grants or deeds overlap ' and each grantee is in possession of part of the land granted, but neither of the overlap. Stewart v. Harris, 9 Hum., 714. Or, more accurately, as where two persons are in actual possession of the same land, in which case the law adjudges the possession to him who has the superior title. Fancher v. DeMontegre, 1 Head, 40. In this view, the vendor, lessor or mortgagee has the better right, and consequently the possession, until the bar of the statute has attached, when the better right and the possession pass to the other party. In this view, too, there is no break in the chain of possession required to perfect the common title. . Any other view breaks the connection, and pre*643vents those who in the strictest sense claim in privity from having the benefit which the statute contemplates. If a sale by title-bond should be held to break the possession so as to stop the running of the statute, that mode of conveyance would cease to be ■used, and the fact that it has continued to prevail under all of our statutes of limitation is persuasive that it has never heretofore occurred to the professional mind that it would have that effect. A construction of the statute which would necessitate a 'change in the mode of conveying land, unless imperatively demanded by the positive language or clearly expressed intent of the Legislature, would seem to me not to be based on sound exegesis.
In a recent case decided by the Supreme Court of Wisconsin, the very point we have been discussing seems to have been raised and decided. The court is reported as holding: “ Possession of land by the vendee under an executory contract of sale is the possession of the vendor, and if the vendor has acquired a legal title by his own and his vendee’s adverse possession, he and not the vendee may maintain ejectment, against a stranger, unless, after payment of the purchase money, the vendee has retained possession long enough to acquire a prescriptive title in himself as against his grantor.” The cases cited in support of the conclusion are: 13 Wis., 472; 19 Wis., 537; 14 Barb., 454; 1 Cow., 605; 13 J., 118; 4 J., 230; 63 Barb., 525; 1 Comstock, 525. An abstract of the opinion is given in 6 Rep., 351, and 18 Alb. L. J., 215, under the name of Furlong v. Garrett.
*644Tbe judgment of the circuit court should be reversed, and judgment rendered here for the plaintiff.
Deaherick, C. J., concurs in the dissenting opinion..